                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


BEAU JAMES ELLENBECKER,

                       Plaintiff,

               v.                                             Case No. 20-C-1231

JIMMY JOHNS,
a/ka Subs4U,

                       Defendant.


                                              ORDER


       Plaintiff Beau James Ellenbecker, who is proceeding pro se, filed a complaint against

Defendant Jimmy Johns, also known as Subs4U, on August 10, 2020. The court entered a

screening order finding that Plaintiff had failed to state a claim but allowed Plaintiff until

September 17, 2020, to file an amended complaint curing the defects identified by the court. Dkt.

No. 4. Rather than file an amended complaint, on September 18, 2020, Plaintiff filed a “response”

to the screening order, providing certain information about his claims. Plaintiff’s response is not

an amended complaint and thus does not comply with the court’s screening order. The court will

provide Plaintiff with one more opportunity to file an amended complaint that complies with the

court’s screening order. Plaintiff must file an amended complaint within 21 days of the date of

this order. Failure to do so may result in dismissal of this action.

       SO ORDERED at Green Bay, Wisconsin this 30th day of September, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




          Case 1:20-cv-01231-WCG Filed 09/30/20 Page 1 of 1 Document 7
